DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims foreign priority to application JP2020-190124 filed 11/16/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 01/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US20180192995).
Regarding claim 1, Osawa teaches a piezoelectric actuator (22) (Figs. 1-3, [0041], [0047]), comprising:
a substrate (41) in which an opening (41A) is formed (Figs. 3-4 & 7, [0045]);
a vibrating plate (42, 421) provided at the substrate (41) and having a first surface configured to close the opening (41A) (Fig. 4, [0046-0049], wherein a top surface of 42 comprises a first surface);
a plurality of piezoelectric elements (43) provided at a second surface correspondingly to the opening (41A), the second surface being at an opposite side of the vibrating plate (42, 421) from the first surface (Fig. 4, [0047-0048], wherein a bottom surface of 42 comprises a second surface);
a suppressing portion (441) provided correspondingly to the piezoelectric elements (43) and configured to suppress vibration of the vibrating plate (42, 421) ([0053], wherein beam portion 441 preventing occurrence of crosstalk of a back wave from each ultrasound transducer 50 to another adjacent ultrasound transducer 50 comprises suppressing vibration of the vibrating plate), and
a plurality of walls (41B) sticking out into the opening (41A) from the first surface (Fig. 4, [0045]), wherein
the piezoelectric elements (43) include a first electrode (431), a piezoelectric layer (432), a second electrode (433) stacked in this order from a side of the second surface (Figs. 3-4, [0048-0051]),
when an active portion is a portion where the first electrode (431), the piezoelectric layer (432), and the second electrode (433) overlap, each of the walls (41B) are provided between the active portions adjacent to each other in a plan view from a stacking direction (Figs. 3-4, wherein “active portions” with walls 41B between are shown in figure 4 but are not explicitly labeled/disclosed).
However, Osawa fails to teach a distance between the walls adjacent to each other is longer than a distance between the active portions adjacent to each other in a plane perpendicular to the stacking direction.
While Osawa fails to teach the above feature, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Osawa to increase a distance between the walls adjacent to each other such that the distance is longer than a distance between the active portions adjacent to each other in a plane perpendicular to the stacking direction. Osawa teaches a piezoelectric actuator (22) (Fig. 4) structurally the same as the claimed invention except for an optimized parameter which comprises a distance between the walls adjacent to each other being longer than a distance between the active portions adjacent to each other. The optimized parameter is a result-effective variable. Osawa discloses an opening width dimension (41A), comprising a distance between walls (41B), is an important parameter for determining frequencies of ultrasonic waves transmitted and received by the ultrasonic transducer or the transmission/reception sensitivity of the ultrasonic transducer ([0062]). Osawa further discloses first determining a type of subject or a frequency of an ultrasonic wave corresponding to a measurement depth for the subject. After having chosen a type of subject or a desired frequency, Osawa discloses choosing or setting a distance between the walls adjacent to each other corresponding to the predetermined/desired frequency ([0070]). Osawa teaches by altering the thickness of the element substrate (41) or walls (41B), the opening width dimension W or distance between walls adjacent to each other may be changed. (Fig. 4, [0071]). Therefore, by altering or adjusting the thickness of the walls (41B), the distance between the adjacent walls (41B) will also be adjusted, and the frequency characteristic and sensitivity of the ultrasound transducer would change as well. The claimed range, a distance between adjacent walls being longer than a distance between adjacent active portions, is a workable range. In ¶[0061] of the Applicant’s specifications, no criticality for the distance between walls being longer than the distance between active portions other than to suppress generation of unwanted frequencies, which is similarly taught by Osawa disclosing the distance is an important parameter for determining frequencies transmitted and received ([0062]). An ordinarily skilled artisan may have arrived at the workable range through routine experimentation and optimization. An ordinarily skilled artisan may adjust the thickness of walls like as taught by Osawa ([0071]), thereby adjusting a distance between the walls. By lowering the thickness of the walls, the distance between the walls may be increased. Moreover, by lowering the thickness of the walls such that the thickness of the walls is less than the thickness or width of the active portions, the distance between the walls will correspondingly be longer than a distance between the active portions. Through routine experimentation and optimization, an ordinarily skilled artisan may adjust the thickness of the walls until a desired frequency characteristic and/or desired sensitivity is reached, and the desired frequency/sensitivity may correspond with the distance between adjacent walls being longer than a distance between adjacent active portions. See MPEP § 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Osawa teaches the invention as claimed above in claim 1.
Osawa further teaches wherein the suppressing portion (441) is provided at the second surface of the vibrating plate (42, 421) (Fig. 4, wherein figure 4 shows suppressing portions 441 disposed on the bottom surface side of 42).
Regarding claim 4, Osawa teaches the invention as claimed above in claim 1.
Osawa further teaches an ultrasonic element (24) comprising: the piezoelectric actuator (22) according to claim 1 (Figs. 1-2 & 4, [0035]); a transmission circuit (23) configured to cause the piezoelectric actuator (22) to transmit an ultrasonic wave; and a reception circuit (23) configured to cause the piezoelectric actuator (22) to receive an ultrasonic wave ([0035], [0038-0039], wherein the circuit substrate 23 is provided with a transmission circuit and a reception circuit).
Regarding claim 6, Osawa teaches the invention as claimed above in claim 3.
Osawa further teaches an ultrasonic element (24) comprising: the piezoelectric actuator 22) according to claim 3 (Figs. 1-2 & 4, [0035]); a transmission circuit (23) configured to cause the piezoelectric actuator (22) to transmit an ultrasonic wave; and a reception circuit (23) configured to cause the piezoelectric actuator (22) to receive an ultrasonic wave ([0035], [0038-0039], wherein the circuit substrate 23 is provided with a transmission circuit and a reception circuit).
Regarding claim 7, Osawa teaches the invention as claimed above in claim 4.
Osawa further teaches an ultrasonic probe (2) (Fig. 1, [0031-0033]) comprising: the ultrasonic element (24) according to claim 4 (Figs. 1-2, [0035]); and a housing (21) configured to accommodate the ultrasonic element (24) (Figs. 1-2, [0035]).
Regarding claim 9, Osawa teaches the invention as claimed above in claim 6.
Osawa further teaches an ultrasonic probe (2) (Fig. 1, [0031-0033]) comprising: the ultrasonic element (24) according to claim 6 (Figs. 1-2, [0035]); and a housing (21) configured to accommodate the ultrasonic element (24) (Figs. 1-2, [0035]).
Regarding claim 10, Osawa teaches the invention as claimed above in claim 4.
Osawa further teaches an ultrasonic device (1) (Fig. 1, [0030-0033]) comprising: the ultrasonic element (24) according to claim 4 (Figs. 1-2, [0035]); and a controller (10) configured to control the ultrasonic element (24) ([0033], [0035], [0038], wherein the controller 10 controls the ultrasonic probe 2 and piezoelectric actuator 22 which forms part of the ultrasonic element 24).
Regarding claim 12, Osawa teaches the invention as claimed above in claim 6.
Osawa further teaches an ultrasonic device (1) (Fig. 1, [0030-0033]) comprising: the ultrasonic element (24) according to claim 6 (Figs. 1-2, [0035]); and a controller (10) configured to control the ultrasonic element (24) ([0033], [0035], [0038], wherein the controller 10 controls the ultrasonic probe 2 and piezoelectric actuator 22 which forms part of the ultrasonic element 24).
Regarding claim 13, Osawa teaches the invention as claimed above in claim 1.
Osawa further teaches an electronic device (1) comprising: the piezoelectric actuator (22) according to claim 1 (Figs. 1-2 & 4, [0030-0032], [0035], [0110], wherein in ¶[0110], it is disclosed the ultrasonic measurement apparatus 1 is an electronic apparatus).
Regarding claim 15, Osawa teaches the invention as claimed above in claim 3.
Osawa further teaches an electronic device (1) comprising: the piezoelectric actuator (22) according to claim 3 (Figs. 1-2 & 4, [0030-0032], [0035], [0110], wherein in ¶[0110], it is disclosed the ultrasonic measurement apparatus 1 is an electronic apparatus).

Allowable Subject Matter
Claims 2, 5, 8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2: within the context of claim 1, the prior art of record does not teach or reasonably suggest to an ordinarily skilled artisan “wherein a distance between the walls adjacent to each other is at least twice a distance between suppressing portions adjacent to each other” as recited in claim 2.
The most relevant prior art cited, Osawa (US20180192995), teaches an ultrasonic device (22) (Fig. 4, [0035]) comprising a piezoelectric actuator having partition walls (41B) ([0045]) which partitions each individual ultrasonic transducer (50) and/or piezoelectric element (43) (Fig. 4, [0045], [0047], wherein openings 41A correspond with respective ultrasonic transducers 50 and figure 4 shows each transducer 50 is partitioned by both the wall 41B and suppressing/beam portion 441). Osawa teaches each partition wall (41B) corresponds with a beam portion (441) (Fig. 4, [0053]). Because Osawa teaches the walls (41B) correspond with a respective beam or suppressing portion (441), it would not be possible to adjust a distance between the walls adjacent to each other to be at least twice a distance between suppressing/beam portions adjacent to each other without removing a wall corresponding with a suppressing/beam portion; Osawa teaches the distance between adjacent walls and the distance between adjacent suppressing portions to be always equal. Therefore, Osawa fails to teach wherein the distance between adjacent walls are at least twice a distance between adjacent suppressing portions and it would not be obvious for the ordinarily skilled artisan to modify Osawa such that the distance between adjacent walls would be twice the distance between adjacent suppressing portions as there is no teaching nor suggestion for it.
Regarding claims 5, 8, 11, and 14: by virtue of their dependence on objected claim 2 and for reasons stated above regarding claim 2, these dependent claims are similarly indicated as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793